Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 19 April 2022 was received.    Claims 1-7, 10, 12, and 14 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-16 directed to a method for manufacturing an electrode non-elected without traverse.  Accordingly, claims 15-16 have been cancelled.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Fujiwara et al. in view of Haga et al. and Song et al. on claims 1-7 and 10-14 is withdrawn, because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Fujiwara et al., Haga et al., and Song et al. as applied to claim 1 and further in view of Toida on claims 8 and 9 is withdrawn, because independent claim 1 has been amended.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a system for manufacturing an electrode for a secondary battery where the electrode quality inspection device comprises a rolling roller measuring unit coupled to the rolling roller for measuring surface roughness of the roller, an electrode measuring unit downstream of the rolling roller, and an inspection unit configured to stop operation of the rolling roller when one or more of the surface roughness of the rolling roller, the surface roughness of the electrode, and the rolling load are outside respective ranges of inputted values as defined and required by the limitations of independent claim 1.  Applicant’s arguments with respect to the cited art and amended claims are convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727